The judgment of the Supreme Court was entered January 6th . 1879,
Per Curiam.
A question is raised in these cases whether the stenographer’s note of a bill of exceptions to the admission or rejection of evidence is sufficient; or is it essential the bill should be actually sealed by the judge. A careful examination of the Act ■ of 8th May 1876, Pamph. L. 140, leads to the belief the note is sufficient. That act is a substitute for the Act of 15th May 1874, and goes somewhat beyond it. The first section provides for the appointment by the president or law judge of a stenographer to b.e attached to the court. The second requires him to be competent in his art, and to duly qualify under oath. It then proceeds, “ It shall be the duty of said stenographer to take full stenographic notes of the testimony in all proceedings in any trial of facts, together with the charge of the judge; and said notes shall be deemed and held to be official, and the best authority in any matter in dispute ; and a copy of the same, made as hereinafter provided, shall be used by the parties to a cause in any further proceeding wherever the use of the same may be required.”
. Thus the stenographer is an officer of the court, acts under oath, and his notes are declared to be official, and to be the best authority in case of dispute. Besides, they are to be used whenever their use is required, covering the use thereof in this court. This is not all, for the 4th section, after making it the duty of the stenographer to furnish copies of his notes in long hand upon the order of the court or request of counsel, during the trial or afterwards, provides that within a reasonable time after the trial he shall transcribe all notes not previously transcribed by order of the court, which transcript shall be filed and made a part of the records of the case.
Now with these provisions before us, intended to preserve and reproduce the evidence in the most accurate form, to be done by a sworn officer, and deemed to be official and the best authority, and filed as part of the record, it cannot be held that the note of an exception. taken and by whom, is not to be regarded as a part of the record, and is valueless, because it is not sealed by the judge. One of the purposes of the appointment of a stenographer is to *219secure rapid and unabating progress in the trial, relieving court and counsel from taking full notes. If a judge forgets an exception taken, is his want of recollection to deprive a party of the benefit of the notes of the stenographer because the judge declines to seal the bill ? Clearly the act intended that the officer should perform a duty which would supersede the necessity of personal attention to these details by the court.
It seems to us the act must receive this construction from its very terms, as well as its intent and purpose.
But on the merits we are of opinion no error appears in the record, and the
Judgment is therefore affirmed in each case.